Citation Nr: 1645540	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1951 to August 1953. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Although the Veteran initially requested a travel board hearing, in an October 2011 correspondence he withdrew that request.  See 38 C.F.R. § 20.704(e) (2016).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's currently diagnosed left knee degenerative joint disease resulted from his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, left knee degenerative joint disease is related to his service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

To the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of VCAA is not necessary at this time.  

Analysis

The Veteran's discharge from active duty notes that he received the Combat Infantryman Badge.  As such, 38 U.S.C.A. § 1154(b) potentially applies to his claim.  

Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392   (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

Section 1154(b) addresses the combat Veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2016).

The Veteran contends that he sustained a left knee disability in service when he was ambushed in Korea.  See Statement in Support of Claim dated March 2010.  The Board finds that 38 U.S.C.A. § 1154(b) applies to his claim because the Veteran has asserted that his claimed disorder is related to combat.

The Veteran was afforded an examination in October 2012, the report of which reflects the Veteran's report of having had left knee pain since 1952 and not having received treatment in service.  

The October 2012 examiner opined that it was less likely as not that the Veteran's left knee osteoarthritis was related to his service-connected bilateral foot disability due to cold exposure.  
An addendum report was obtained in June 2013 and the VA examiner reiterated his conclusion that the left knee disability was less likely incurred in or caused by service.  

The October 2012 examiner restated his previous findings, as well as noting the results of x-rays in October 2012 showing degenerative arthritis, mild osteopenia, etc.  He concluded that these findings were consistent with age-related osteoarthritic changes, and the increased changes in the left knee could be related to the left knee surgery performed in the 1970's, as previously stated by Veteran (in history), and not due to the service-connected feet due to cold exposure.  The Board found this opinion inadequate in an April 2016 remand, noting the examiner failed to consider the Veteran's disability on a direct basis, including the Veteran's competent lay statements as to having had knee pain since service and that he injured his left knee when he was ambushed in Korea.  

An additional VA opinion was obtained in May 2016.  The May 2016 examiner provided an opinion again that the Veteran's left knee disability was not due to the service-connected feet due to cold exposure.  The examiner also appeared to offer an opinion on a direct in-service occurrence, noting that there was no history of injury during service; however, the Board directed the examiner in the April 2016 remand to accept the Veteran's statements as evidence of an in-service left knee injury.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of left knee injury and pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided competent and credible statements regarding exposure to a concussive blast that resulted in left knee injury and pain and the onset of left knee symptoms in service; symptoms he can observe and attest to.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current left knee disability is related to his in-service combat activities.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for left knee disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for left knee degenerative joint disease is granted




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


